Matter of Mergenhagen v Poole (2021 NY Slip Op 02677)





Matter of Mergenhagen v Poole


2021 NY Slip Op 02677


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


487 TP 20-01326

[*1]IN THE MATTER OF TRACI MERGENHAGEN, PETITIONER,
vSHEILA J. POOLE, ACTING COMMISSIONER, NEW YORK STATE OFFICE OF CHILDREN, AND SHEILA MCBAIN, DIRECTOR, NEW YORK STATE CENTRAL REGISTER OF CHILD ABUSE AND MALTREATMENT, A DIVISION OF CHILD WELFARE AND COMMUNITY SERVICES, RESPONDENTS. 


DIPASQUALE & CARNEY, LLP, BUFFALO (JASON R. DIPASQUALE OF COUNSEL), FOR PETITIONER. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF COUNSEL), FOR RESPONDENTS. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by an order of the Supreme Court, Erie County [Frank A. Sedita, III, J.], dated October 7, 2020) to review a determination of respondents. The determination denied petitioner's request that a report maintained in the New York State Central Register of Child Abuse and Maltreatment, indicating petitioner for maltreatment, be amended to unfounded. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 2 and 8, 2021,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court